      Case 2:20-cv-01386-WBS-DB Document 6 Filed 10/15/20 Page 1 of 1



 1

 2

 3

 4
                                     UNITED STATES DISTRICT COURT
 5
                                     EASTERN DISTRICT OF CALIFORNIA
 6

 7
     Mark Aussieker, individually and on behalf     No. 2:20-cv-01386-WBS-DB
 8   of all others similarly situated,

 9                      Plaintiff,
                                                    Order
10          v.

11   Global Personals, LLC d/b/a Banglocals,
     LLC,                                           CLASS ACTION
12
                        Defendant.
13

14

15

16

17

18          Pursuant to the Parties’ stipulation, and for good cause shown, the Defendant may have an
19   additional thirty (30) days from the current deadline to respond to Plaintiff’s Complaint until
20
     November 16, 2020. The Court also orders the current Status (Pretrial Scheduling) Conference be
21
     vacated and rescheduled for December 21, 2020 at 1:30 p.m.
22

23   Dated: October 14, 2020

24

25

26

27

28   ORDER                                          1                    KAZEROUNI LAW GROUP
                                                                           245 FISCHER AVE., SUITE D1
                                                                         COSTA MESA, CA 92626
